 In theMatter of BERGLUNDTRACTORAND EQUIPMENT COMPANYandOPERATINGENGINEERSLOCAL UNIONNo. 3, OF TIIE INTERNATIONALUNION OF OPERATINGENGINEERS,A. F. OF L.In the Matter of BERGLUND TRACTOR AND EQUIPMENT COMPANYandINTERNATIONAL ASSOCIATIONOFMACHINISTS,LOCAL 1419,A. F. of L.Cases Nos. 10-R-1354 and 20-R-1388, respectively.-Decided Decem-ber 29, 1945Brobeck, Phieger & Harrison,byMr. Gregory A. Harrison,of SanFrancisco, Calif., for the Company.Mr. K. C. Apperson,of Oakland, Calif., for the Machinists.Mr. C. F. Mathews,of San Francisco, Calif., for the OperatingEngineers.Mr. John A. Nevros,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate petitions duly filed by Operating Engineers LocalUnion No. 3, of the International Union of Operating Engineers,A. F. of L., herein called the Operating Engineers, and InternationalAssociation of Machinists, Local 1419, A. F. of L.,1 herein called theMachinists, each alleging that a questioii affecting commerce hadarisen concerning the representation of employees of BerglundTractor and Equipment Company, Napa, California, herein calledthe Company, the National Labor Relations Board provided for anappropriate consolidated hearing upon due notice before Robert E.Tillman, Trial Examiner.The hearing was held at San Francisco,California, on August 6, 1945.The Company, the Operating En gi-neers, and the Machinists, appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-ex-amine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from1The names of the petitioning unions appear as amended at thehearing.65 N L. R. B., No. 18.74 BERGLUND TRACTOR AND EQUIPMENT COMPANY75prejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Boardmakesthe following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBerglund Tractor and Equipment Company, a California corpora-tion, having its principal office and place of business at Napa, Cali-fornia, and additional places of businessat Santa Rosa,Rio Vista,Dixon, and Willits, California, is engaged in the sale, rental, andrepair of new and used tractors and farm equipment.During theyear 1944 the Company purchased machinery,materials,and suppliesvalued in excess of $500,000, of which approximately 25 percent rep-resented shipments to the Companyfrom sourcesoutside the Stateof California.During thesameperiod the Company sold both newand used equipment and parts, valued inexcess of$1,137,000, ofwhich more than 35 percent represented shipments to pointsoutsidethe State of California.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDOperatingEngineersLocalUnion No. 3, of theInternationalUnion of Operating Engineers, is a labororganization affiliated withthe American Federation of Labor, admitting to membership em-ployees of the Company.InternationalAssociation of Machinists, Local 1419,isa labororganization, admitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the OperatingEngineers and the Machinists as the exclusive bargaining repre-sentatives of certain of its employees at the Santa Rosa and Napashops, respectively.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Operating Engineers and the Machinistseach represents a substantial number of employees in the units here-inafter found appropriate in Cases Nos. 20-R-1354 and 20-R-1386,respectively.22The Field Examiner reported that in Case No. 20-R-1354 the Operating Engineers sub-mitted authorization cards bearing the names of 7 of the 11 employees in the alleged appro-priate unit at the Company's Santa Rosa shop, and that the cards were dated March 23,1945.He also reported that in Case No. 20-R-1386 the Machinists submitted a petition 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSThe Machinists petitions for a unit of all machinists, heavy dutymechanics, welders, apprentices, helpers, and utility men in the Com-pany's Napa shop, excluding parts men and supervisoryemployees.The Operating Engineers seeks a virtually identicalunit comprisingall heavy duty repair men,3 helpers and welders, at the Company'sSanta Rosa shop, but excluding parts men and supervisoryemployees.N either the Operating Engineers nor the Machinists asserts any inter-est in the unit claimed by the other.The Company objects to any sep-aration of the Napa and Santa Rosa employees from its other employeesfor purposes of collective bargaining and contends that the only appro-priate unit is one composed of the employees of all its five shops, includ-ing the parts men.As already indicated, the Company operates five shops in the Stateof California,one ineach of the following towns: Napa, Santa Rosa,Rio Vista, Dixon, and Willits. Each shop does service and repair work,and serves the surrounding area.The service and repair work is doneeither in the shop proper or on the customer's premises, as the job re-quires.The shops are widely separated, with SantaRosa,Rio Vista,Dixon, and Willits being 34, 42, 44, and 99 miles distant, respectively,by the shortest routes from the main shop in Napa. The shortestapproximate road distances from the Rio Vista shop to the others are :34 miles to Dixon, 76 miles to Santa Rosa and 100 miles to Willits; andit is about 84 miles from Dixon to SantaRosa and149- miles fromDixon to Willits.At its five shops the Company employs approx-imately 34 mechanics, machinists, welders and their helpers,4 and 11parts men, distributed as follows : 14 machinists and 4 parts men atNapa, 9 machinists and 5 parts men at Santa Rosa, 5 machinists and 2parts men at Rio Vista, and 3 machinists each at Dixon and Willits,respectively.There is support in the record for the Company's position that amultiple-plant unit is appropriate.Thus, managerial control over allbearing the names of 9 of the 11 employees in the alleged appropriate unit at the Com-pany s Napa Shop.At thehearingtherewas testimony that there were, in fact, 9 employees in the allegedappropriate unit at the Santa Rosa Shop and 14 in the appropriate unit sought at theNapa Shop.3While theOperating Engineers adverts in its petitionto "heavy dutyrepairmen," therecord indicates that the Company has no such classification of employees,but that theemployees so identified at Santa Rosa are machinists who perform similar work to themachinists at the Napa shop.4Hereinafter collectively referred to as machinists. BERGLUND TRACTOR AND EQUIPMENT COMPANY77the shops is centralized in the Napa office at which the Company main-tains all records including its pay rolls, handles all its purchasing, andapproves all its sales and orders.The Company's general manager inthe Napa office has authority over all five shops,and the sales manager,assistant manager inchargeof the parts department,and the servicemanager likewise have authority over their respective departments inall five of the Company's shops.The general manager in Napa deter-mines the hiring,retention,transfer,or discharge of employees at allfive shops.The hours,wage scales,working conditions,qualifications,and duties of the Company's machinists are the same throughout all fiveshops.On the other hand, there are many factors in the record which sup-port the position of the petitioners for separate units of the Company'semployees in the Napa and Sang Rosa shops.Thus, the Companyhas had no history of collective bargaining,either on a multiple-plant,or any other unit basis.Each shop has its own separate immediatesupervision.The distances separating the shops constitute substan-tial barriers to general contact between employees of the several shopsas respects union activities;and such contact cannot be maintainedthrough employee interchange.In this connection,the record indi-cates that during the year preceding the hearing there were only twoemployee transfers on a temporary basis from the main shop at Napato the Willits shop and none to any of the other three shops;that twoemployees transferred from Santa Rosa to Napa and one toWillits;that one employee from Willits and one from Dixon transferred to theRio Vista shop; and that there were apparently no transfers betweenWillits andDixon,Santa Rosa and Dixon, or Santa Rosa and RioVista.The record also reveals that the Machinists has jurisdictionover the Napa shop only, and, accordingly,has not attempted to or-ganize any of the other shops.While the Operating Engineers hasjurisdiction over all five shops and has attempted to organize the fourshops of the Company not claimed by it,it has apparently been unsuc-cessful at these shops and makes no claims of membership in any shopexcept Santa Rosa.Nor is any other labor organization presentlyattempting to organize the five shops in a single unit.From the fore-going facts,we are of the opinion that the employees of the Napa andSanta Rosa shops should not be deprived at this time of their rightsto bargain collectively under the Act,and we find that the employeesat each plant may comprise a unit appropriate for collective bargainingpurposes.There remains, for consideration the question whether parts menshould be included in, or excluded from, the appropriate units.The5 SeeMatter ofMine SafetyAppliances Co., Gallery Plant, Gallery, Pa.,55N. L. R B.1190. 78DECISIONSOF NATIONAL LABORRELATIONS BOARDCompany's machinists, who are under the immediate supervision ofthe shop foreman, do all the repair and service work. The parts menwork in a room apart from the machinists at each shop. These em-ployees are under separate immediate supervision from that of themachinists, and devote their time to locating, laying out, and issuingparts to the machinists.Although a machinist is also qualified tohunt parts, a parts man is not necessarily qualified to perform thework of a machinist.Both groups of employees are paid hourly,work the same hours, and have the same holidays.However, theparts men receive a maximum of 85 cents an hour and 2 weeks' vaca-tion with pay annually, while the machinists receive a maximum of$1.10 per hour, and 1 week's vacation with pay. The Machinists doesnot admit parts men to membership while the Operating Engineersadmits them but does not solicit their membership.Because the ma-chinists in the units sought by the Unions are highly skilled employ-ees who perform specialized functions whereas the parts men havenone of the skills of these employees and are engaged in entirelydifferent work, we are of the opinion that the interests of parts menare dissimilar to those of the other employees.Under all the cir-cumstances, we shall exclude parts men from the units.`'We find that (1) all machinists and mechanics at the Company'sNapa Shop, including welders, apprentices, helpers, and utility menbut excluding parts men, and all or any supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act; and(2) all machinists and mechanics at the Company's Santa Rosa Shop,including welders, apprentices, helpers and utility men, but exclud-ing parts men and all or any supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.'V. TILE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the em-ployees in the appropriate units who were employed during the pay-"SeeMatter of ArqusManafacturang Company,63 N L.R. B.°1159;Matter of ButlerMotors, Inc.,28 N L.R B 1254.SeeMatter of West KentuckyCoal Co..54N L. R B358;Matter of Howard AircraftCorpooation,51 N L 11 B. 386,Matter ofBrown PaperGoodsCo.,34 N. L. R. B. 743. BERGLUND TRACTOR AND EQUIPMENT COMPANY79roll period immediately preceding the date of the Direction of Elec-tionsherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part' of the investigation to ascertain 'repre-sentatives for the purposes of collective bargaining with BerglundTractor and Equipment Company, Napa, California, elections ' bysecret ballot shall be conducted as early as possible, but not later thansixty (60) days from the date of this Direction, under the directionand supervision of the Regional Director for the Twentieth Region,acting in this.matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the units found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe elections, to determine (1) whether or not the employees at theNapa shop desire to be represented by International Association ofMachinists, Local 1419, for the purposes of collective bargaining, and(2)whether or not the employees at the Santa Rosa shop desire to berepresented by Operating Engineers Local Union No. 3, of the Inter-national Union of Operating Engineers, A. F. of L., for the purposes ofcollective bargaining.Mx. JOHN M. HOUSTON took no part in the consideration of theabove Decision and Direction of Elections.679100-46-vol. 65-7